Pee Cubiam.
This is a rule to show cause why a judgment by default should not be opened and the defendant be permitted to answer and defend.
The grounds urged are, at best, of doubtful merit and such conclusion would be sufficient to require a discharge of the rule. Beyond this, however, the defendant is chargeable with gross laches.
The judgment was entered against her June 14th, 1929, and an execution issued upon the same date under which a levy was made upon her real estate August 3d, 1929, and the lands sold December 5th, 1929. The rule to show cause was not applied for and allowed until one year after such sale, namely, December 4th, 1930.
The rule is discharged, with costs.